DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Claim Amendments
	Acknowledgment of receiving amendments to the claims, which were received by the Office on 03/16/2021. 

Allowable Subject Matter
Claims 1, 3, 5-12, 14-16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claims 1, the closest known prior art fails to teach or fairly suggest alone or in reasonable combination, the limitations (in consideration of the claim as a whole):
	“wherein a quantity of pixels of the first pixels is greater than a quantity of pixels of the second pixels; wherein the processing circuitry is further configured to separate the first pixel values and the second pixel values to establish separated first pixel values and separated second pixel values, respectively, based on exposure time information associated with the pixel array, generate the first Bayer image based only on the separated first pixel values, generate the second Bayer image based on both the separated second pixel values and the third pixel values of the first Bayer image, 

Claims 3 and 5-11 depend on, and further limit, independent claim 1. Therefore, claims 3 and 5-11 are considered allowable for the same reasons.
Claims 12 and 15 are allowable for the same reasons as claim 1.
Claim 14 depends on, and further limit, independent claim 12. Therefore, claim 14 is considered allowable for the same reasons.
Claims 16 and 18-20 depend on, and further limit, independent claim 15. Therefore, claims 16 and 18-20 are considered allowable for the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY JASON CHIU whose telephone number is (571)270-1312.  The examiner can normally be reached on Mon-Fri: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/WESLEY J CHIU/Examiner, Art Unit 2698     


/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698